Title: To John Adams from Michel Guillaume St. Jean de Crèvecoeur, [ca. 26 May 1783]
From: Crèvecoeur, Michel Guillaume St. Jean de
To: Adams, John


Sir.
[ca. 26 May 1783]

Tho’ little known to you, I hope you’ll not find it amiss I should make you the following request;
The Marqs: de Castries being about sending a new Colony to resettle the Islands of St: Pieere & Miquelon wants, for that purpose, Boards & Timber, Brick & Lime. One of the Vessells of that Convoy is bound to Boston with Money. The Articles to be purchased are to be carrd. to those Islands on board American Vessells, which will be freighted for that purpose. The Minister, fearing lest the French Consul shd. not be acquainted with those persons most likely to understand & forward this Business, has wanted me to give the Officer, who is going, some letters that might answer this purpose; but, as all my acquaintances are gone from that City, I have tho’t you’d indulge me with two or three to such of your friends as you think most likely; In case you do not refuse me this request I beg you’d send them to me before 3o:Clock, to the Duke of Rochefoucault’s, because after having dined there I set out for the Country with his Brother in law.
I have the honor to be, with respect, / Ys: &c:
St. John.

